The suit is in detinue for the recovery of a Ford car. The sole question presented is the refusal of the affirmative charge, with hypothesis, to defendant.
Some evidence of the plaintiff tended to show that the car was sold by plaintiff for $275, of which $150 was paid cash, and the car delivered to defendant on a promise to pay the balance or secure it by note the following week, with stipulation that the title would remain in the vendor until the balance of purchase money was paid or secured. This, if true, constituted the transaction a conditional sale.
A conditional sale by parol, is, as to the condition, good between the parties. The statute requiring chattel mortgages to be in writing has no application.
The vendee under conditional sale, receiving and holding possession from his vendor, cannot question the vendor's title in a suit in detinue upon condition broken.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.